Case: 11-10819     Document: 00511891000         Page: 1     Date Filed: 06/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2012
                                     No. 11-10819
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HIRAM RODRIGUEZ MARTINEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:02-CR-55-2


Before DAVIS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Hiram Rodriguez Martinez
raises arguments that he concedes are foreclosed by United States v. Brown, 920
F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United States
v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district court
has the discretion to order under 18 U.S.C. § 3584 a federal sentence to run
consecutively to a yet-to-be-imposed state sentence. See Setser v. United States,
132 S. Ct. 1463, 1468-73 (2012).            The Government’s motion for summary

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10819   Document: 00511891000     Page: 2   Date Filed: 06/19/2012

                                No. 11-10819

affirmance is GRANTED, its alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2